PER CURIAM.
David White challenges his sentence imposed for grand theft of a firearm. He correctly contends that it was error for the trial court to assess eighteen additional sentencing points for possessing a firearm where possession of a firearm is a necessary element of the offense. See Scott v. State, 718 *323So.2d 751 (Fla.1998); White v. State, 714 So.2d 440 (Fla.1998). The State concedes error. Accordingly, we reverse and remand for resentencing with a corrected scoresheet.
Reversed and remanded for resentencing.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.